Citation Nr: 9918001	
Decision Date: 06/29/99    Archive Date: 07/07/99

DOCKET NO.  94-06 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to service connection for anemia.

2.  Entitlement to a separate disability evaluation for 
service-connected teeth numbers 2, 13, 14, 15, 18 and 31.

3.  Entitlement to an evaluation in excess of 20 percent for 
service-connected trigeminal nerve hypoesthesia.

4.  Entitlement to an earlier effective date for the grant of 
service connection and compensation benefits for major 
depression/dysthymia.


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J.M. Daley, Associate Counsel


INTRODUCTION

The veteran had active service from May 1985 to March 1987.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Manchester, 
New Hampshire, Department of Veterans Affairs (VA) Regional 
Office (RO).  The Board notes the confusing procedural 
history giving rise to the instant appeal and thus sets out a 
brief historical background below:

In a decision dated in March 1996, the Board denied 
entitlement to service connection for PTSD as not well 
grounded.  In a statement submitted in May 1996, the 
veteran's representative related that the veteran "has no 
quibble that the final diagnostic conclusion for SC was major 
depression, rather than PTSD."  Arguments and statements 
subsequent to the Board's March 1996 denial center on the 
question of the proper effective date to be assigned to the 
grant of service connection for major depression/dysthymia 
and do not evidence any disagreement with the denial of 
service connection for PTSD or any intent to reopen such 
service connection claim.  Thus, that matter is not before 
the Board.  Also, in an April 1998 decision, the RO denied 
service connection for a lumbar disability claimed as 
secondary to service-connected TMJ dysfunction.  The record 
does not reflect that an appeal with respect to that 
determination was initiated.  See 38 C.F.R. §§ 20.200, 
20.201, 20.302 (1998).

In its March 1996 decision, the Board granted service 
connection for the loss of the sense of smell.  The RO 
effectuated such in November 1996, assigning a 10 percent 
evaluation, effective May 4, 1989, and advised the veteran 
that as such was the maximum evaluation allowed by the VA 
Schedule for Rating Disabilities (hereinafter "Schedule"), 
such was a complete grant of the benefit sought on appeal.  
The veteran has also been granted a total disability 
evaluation based on individual unemployability due to 
service-connected disability, effective April 26, 1994.  
Further, in a rating decision dated in April 1998, the RO 
granted service connection for a cervical spine disorder, 
assigning a 30 percent evaluation, effective March 12, 1997.  
As the veteran did not express disagreement with the "down-
stream" issues of the effective dates and/or the disability 
evaluations assigned to the above, such matters are not 
before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. 
Cir. 1997) (where an appealed claim for service connection is 
granted during the pendency of the appeal, a second notice of 
disagreement must thereafter be timely filed to initiate 
appellate review of the claim concerning the compensation 
level assigned for the disability); see also Barrera v. 
Gober, 122 F.3d 1030 (Fed. Cir. 1997).

The March 1996 Board decision granted increased 50 percent 
evaluations for bilateral TMJ dysfunction and headaches.  
Such decision became final and the appeal ended.  
See 38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. § 20.1100 
(1998).  In its March 1996 decision, the Board determined the 
veteran's claims of clear and unmistakable error (CUE) 
relevant to prior RO decisions denying/establishing service 
connection for sinusitis, headaches, loss of the sense of 
smell, loss of the sense of taste, irritable bowel syndrome 
and anemia, and determining the propriety of separate 
evaluations for TMJ dysfunction evaluations, to be without 
legal merit.  Such decision also became final.  See 38 C.F.R. 
§ 20.1100 (1998).  However, the Board notes that in a rating 
decision dated in September 1996, the RO revised the 
effective dates assigned to grants of service connection for 
sinusitis and headaches, and to the grant of increased 
percentage evaluations for bilateral TMJ dysfunction and 
nerve disability to May 4, 1989, the date specified by the 
veteran.  As such represented a complete grant of the benefit 
sought by the veteran, such is not discussed herein.

In a rating decision dated in April 1998, the RO denied 
entitlement to service connection for teeth numbers 7 and 16.  
A review of the claims file reflects that such matter was 
developed for appeal.  However, as shown in the record, to 
include the veteran's statements in connection with VA 
examination in March 1997, such does not accurately represent 
the veteran's contentions on appeal.  At the time of 
examination in March 1997, the veteran acknowledged that she 
meant teeth numbers 1 and 16, both wisdom teeth that had been 
removed prior to service, and stated to the examiner that 
"....this claim is now withdrawn with apology."  Moreover, 
the veteran's representative, in a VA Form 646, dated in 
October 1998, indicates that the RO had misunderstood the 
veteran's claim, setting out argument and citing authority 
for a separate grant of service connection based on missing 
teeth numbers 2, 13, 14, 15, 18 and 31.  Such is consistent 
with a reading of the representative's previously submitted 
notice of disagreement and statements in support of a claim 
for separate service connection for "missing teeth."  
Subsequently, the RO issued a supplemental statement of the 
case relevant to the issue of entitlement to a separate 
evaluation for teeth included in the service connection grant 
for TMJ residuals.  Thus, the issue will be restricted to 
such, and teeth numbers 1 or 7, and/or number 16 will not be 
discussed herein.

The Board here recognizes that the veteran, through her 
representative, has continued to question the matter of 
entitlement to separate evaluations for right and left TMJ 
dysfunction.  Such was addressed in the March 1996 Board 
decision, which the veteran did not appeal.  See 38 U.S.C.A. 
§ 7104(b) (West 1991).  In the VA Form 646, dated in March 
1999, the representative has included the issue of 
"reconsideration" of that claim.  It is unclear if the 
veteran is requesting the Board reconsider its March 1996 
decision.  See 38 U.S.C.A. § 7103 (West 1991 & Supp. 1998).  
Regulations require that a request for reconsideration must 
be in writing and state specific allegations of obvious error 
in the facts or the law in the prior decision.  38 C.F.R. 
§§ 20.1000, 20.1001 (1998).  Moreover, recently amended laws 
and regulations provide for a basis to claim CUE in prior 
Board decisions upon motion.  In that respect the veteran is 
referred to the Federal Register, January 13, 1999, Vol. 64, 
No. 8, pages 2134 to 2141, effective February 12, 1999, to be 
codified at 38 U.S.C.A. § 20.1400 et. seq.

Finally, the Board notes that appeals have been perfected 
with respect to the issues of entitlement to an increased 
evaluation for trigeminal nerve hypoesthesia, and with 
respect to entitlement to an earlier effective date for the 
grant of service connection for psychiatric disability.  
Also, the issue of entitlement to service connection for 
anemia was remanded in March 1996.  As the veteran has not 
withdrawn her appeal with respect to those issues, such are 
before the Board.  See 38 C.F.R. 20.204 (1998).  Accordingly, 
the issues are as shown on the first page of this decision.

In June 1999, additional evidence was received in connection 
with the veteran's appeal.  She specifically waived her right 
to initial consideration of such evidence by the RO.  See 
38 C.F.R. § 20.1304(c) (1998).  Thus, the Board may proceed 
with the issues on appeal. 


FINDINGS OF FACT

1.  There is no competent evidence of record showing that the 
veteran currently has anemia causally related to any incident 
of service or to any service-connected disability.

2.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeals with respect to 
increased and/or separate evaluations, and for an earlier 
effective date has been obtained.

3.  The absence of teeth numbers 2, 13, 14, 15, 18 and 31 is 
not the result of osteomyelitis, or loss of any substance of 
body or bone of the maxilla or mandible.

4.  Trigeminal nerve impairment results in no more than 
severe, incomplete, bilateral paralysis.

5.  In a rating decision dated in September 1991, the RO 
denied service connection for a psychiatric disorder, 
properly notifying the veteran of that determination; she did 
not appeal.

6.  In a rating decision dated in April 1995, the RO 
established service connection for depression/dysthymia, 
effective November 16, 1990.

7.  In a decision dated in March 1996, the Board determined 
there was no CUE in prior RO decisions denying entitlement to 
service connection for a psychiatric disorder.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for anemia 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The criteria for service-connected compensation for loss 
of teeth numbers 2, 13, 14, 15, 18 and 31 have not been met.  
38 U.S.C.A. § 1155, 5107(b) (West 1991); 38 C.F.R. § 4.150, 
Diagnostic Code 9913 (in effect prior and subsequent to 
February 17, 1994).

3.  The criteria for 30 percent evaluations, to be combined, 
for left and right trigeminal nerve hypoesthesia have been 
met.  38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 38 C.F.R. 
§§ 4.123, 4.124, 4.124a, Diagnostic Codes 8205, 8305 (1998).

4.  The criteria for an effective date prior to November 16, 
1990, for the grant of service connection and compensation 
benefits for depression/dysthymia, have not been met.  
38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. § 3.400 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service records reflect that the veteran had no 
wartime/combat service.  Undisputed is that she incurred an 
injury to her face while playing basketball during her period 
of service and that such resulted in recurrent mandibular 
dislocations and an alteration of her occlusion.  Service 
dental records reflect that the veteran complained of pain 
and popping in the TMJ area in September 1985, with a maximum 
opening of 35 millimeters.  Records reflect use of a splint, 
with good pain relief in September.  A note dated later in 
September indicates that the veteran was to have her second 
molars extracted and then to undergo TMJ surgery in October.  
In January 1986, the maxilla was noted to be stable and 
occlusion was good, with bruising resolving.  Thereafter, in 
May and August 1986, the veteran continued to complain of 
some swelling and pain in the maxillary area.  Records 
indicate treatment for canine space infection and note facial 
pain and swelling.  One August entry notes the extraction of 
four second molars in September 1985.  A March 1987 record 
notes complaints of popping and clicking in the left 
temporomandibular joint.  Excessive recission was noted.  In 
September 1987, continued bite problems were noted.  In 
January 1988, the veteran complained of lip numbness and 
pain, with a click recognized upon examination.  Diagnoses 
included paresthesia and dysesthesia of the upper lip and 
lower mid face.

In February 1988, the veteran presented for a fee basis 
examination.  She complained of persistent bilateral facial 
numbness.  The examiner noted trigeminal nerve impairment, 
bilaterally, and, to a lessor extent some gingival anesthesia 
suggesting alveolar branch dysfunction.  The examiner noted 
that such were "purely sensory nerves," and could not be 
directly tested other than by her report of the sensory 
change.  A report of VA dental evaluation, also dated in 
February 1988, includes notation that teeth 1, 2, 13, 14, 15, 
16, 17, 18, 31 and 32 were missing.  The examiner noted 
scarring, facial deformity and paresthesia, without 
limitation of opening motion or evidence of abnormal speech 
upon interview.  The examiner noted that a severe dysfunction 
existed, with significant and persistent decompensation of 
the oromasticatory apparatus.

In a rating decision dated in March 1988, the RO established 
service connection and assigned a 10 percent evaluation to 
each of the following effective March 7, 1987:  TMJ 
dysfunction status post amnectomies, meniscectomy, plication 
and Leforte I with trigeminal nerve hypesthesia, left 
including teeth 13, 14, 15 and 18; TMJ dysfunction status 
post amnectomies, meniscectomy, plication and Leforte I with 
trigeminal nerve hypesthesia, right, including teeth 2 and 
31.

On August 19, 1988, the RO received a letter from a VA 
clinical psychologist, which indicated that she "may be" 
suffering from PTSD as a result of the accident that she was 
involved in while in the Army.  

In September 1988, J.G., D.M.D., examined the veteran.  She 
reported constant facial pain and numbness.  Examination 
revealed decreased sensation in the hard palate, maxillary 
dentition, maxillary buccal alveolar mucosa, upper lip and 
nasal tip; preauricular, intrameatal and anterior maxilla 
pain; and a maximum mandibular opening of 30 millimeters 
without pain, with an audible pop.  Teeth numbers 1, 2, 13, 
14, 15, 16, 17, 18, 21 and 32 were noted as missing.  Dr. 
J.G. stated that the veteran underwent removal of her second 
molars to correct a post-traumatic malocclusion and that the 
extracted teeth were not the source of the malocclusion and 
had not been prosthetically replaced.  Restoration of a 
favorable occlusion, including posterior teeth was 
recommended.

On October 6, 1988, the RO received a letter in which the 
veteran requested an examination to "rule out/verify the 
possibility of PTSD...as a direct result of the jaw injury I 
suffered while serving in the U.S. Army."  She complained of 
nightly nightmares beginning shortly after her second jaw 
surgery.  She related being unable to watch a basketball game 
or go to a basketball court without feeling panicky.  She 
reported being unable to play in any sports.  She claimed 
holding her hand in front of her face to avoid getting hit.  

In a rating decision dated in October 1988, the RO denied 
service connection for PTSD.  On October 31, 1988, the RO 
received a statement in which the veteran requested 
examination to rule out the possibility that she was 
suffering from an anxiety disorder.  In a letter dated in 
November 1988, the RO advised the veteran that no examination 
would be scheduled pertinent to her psychiatric claim.

A medical record dated in December 1988, signed by T.W., 
M.D., includes notation that the veteran complained of 
numbness in the distribution of the second division of the 
trigeminal nerve, specifically the upper lip, over the nose 
and out over the cheeks.  The veteran denied particular pain, 
stating that such felt that it was constantly "asleep" and 
that she had to be careful with foods of extreme temperature.  
By description Dr. T.W. noted no trigger points about her 
gums, teeth or nose.  Motor examination revealed full 
symmetric power and normal tone without atrophy, tremor or 
drift.

In a letter dated later in December 1988, T.W., M.D., 
indicated that the veteran appeared to have bilateral and 
complete anesthesia to pin testing in the second division of 
the fifth cranial nerve.  Dr. T.W. noted that such was a 
subjective complaint, but that there were other findings on 
examination suggestive of objective abnormalities.  Dr. T.W. 
concluded that he would "take this finding to be real."  
Also in December 1988, J.G., M.D., indicated that the 
veteran's TMJ dysfunction appeared to be more severe, that 
there was further limitation of mandibular opening, with 
pain, and that the veteran's speech was affected.  

In rating decisions dated in February and January 1989, the 
RO denied increased evaluations for the veteran's service-
connected right and left TMJ dysfunction.  From April to May 
1989, the veteran underwent VA hospitalization for chronic 
facial pain and headaches due to TMJ dysfunction.

On May 4, 1989, the RO received a statement in which the 
veteran requested consideration for VA benefits based on 
additional disabilities, to include "anxiety disorder (or 
appropriate diagnosis other than PTSD)" (emphasis in the 
original).

Pursuant to a Board decision dated in August 1989, one 10 
percent evaluation was assigned to the veteran's left and 
right TMJ dysfunction status post amnectomies, meniscectomy, 
plication and Leforte I, affecting teeth 2, 13, 14, 15, 18 
and 31.  Separate 10 percent evaluations were assigned each 
to trigeminal nerve hypesthesia and preauricular post-
operative scars, effective back to March 7, 1989.

In a letter dated in March 1990, R.C., Jr., M.D., indicated 
that there was severe incomplete paralysis of the distal 
branches of the maxillary division of the trigeminal, fifth 
cranial nerve.  Dr. R.C. specified diminished smell and taste 
sensations and significant motor losses of the upper lip with 
fatigue, as well as complaints of sporadic shooting pains 
under the eyes, stated to possibly be a form of trigeminal 
neuralgia.  The claims file contains a letter citing similar 
conclusions by Dr. R.C., dated in September 1990.

A VA outpatient record dated October 9, 1990, reflects 
evaluation of psychologic problems; the impression was a 
personality disorder with conversion symptoms; the examiner 
indicated that the veteran did not appear depressed.

On November 6, 1990, the RO received a statement from the 
veteran's representative, which, raised claims of entitlement 
to service connection and increased evaluations, to include 
consideration of entitlement to benefits based on a 
psychiatric disorder.

In a rating decision dated in December 1990, the RO granted 
separate 10 percent evaluations for TMJ dysfunction status 
post amnectomies, meniscectomy, plication and Leforte, left 
including teeth 13, 14, 15 and 18; effective June 1, 1989, 
and TMJ dysfunction status post amnectomies, meniscectomy, 
plication and Leforte I, right, including teeth 2 and 31, 
effective back to March 7, 1987.  The RO also denied 
entitlement to service connect for anemia.

VA examination in September 1991 revealed some numbness and 
tingling sensation in the upper lip, left and right cheeks, 
and suborbital areas.  The veteran complained of pain in, 
around or behind her eyes, as well as facial pain.  The 
examiner noted the absence of teeth # 1, 2, 13, 14, 15, 16, 
17, 18, 31 and 32.  Neurology clinic notations include note 
of a loss of sensation in both sides of the face from under 
the eyes, the entire nose, the cheeks, the upper lip and the 
upper gum, unchanged for the past five years.  The examiner 
also noted upper lip weakness after talking a lot.  The 
examiner commented that there was a bilateral sensory loss 
secondary to nerve injuries, as well as atypical facial pain 
stated to probably be secondary to nerve injury.

In a rating decision dated in September 1991, the RO 
increased the evaluations assigned to TMJ dysfunction status 
post amnectomies, meniscectomy, plication and Leforte, left 
including teeth 13, 14, 15 and 18, and TMJ dysfunction status 
post amnectomies, meniscectomy, plication and Leforte I, 
right, including teeth 2 and 31, from 10 percent to 
20 percent, effective November 16, 1990.  The RO also 
established service connection and assigned a zero percent 
evaluation for headaches, effective November 16, 1990.  The 
RO denied service connection for sinusitis, irritable colon 
syndrome and for a psychiatric disorder other than PTSD.

In a letter dated in October 1991, R.A., D.M.D., noted 10 
missing teeth.  R.A. also noted that the veteran had good 
direction sensation on her face, with decreased touch 
sensation.

In a rating decision dated in February 1992, the RO proposed 
to combine the separate evaluations awarded to left and right 
TMJ dysfunction, previously assigned separate evaluations 
based on CUE; effective July 1, 1992, one 20 percent 
evaluation was assigned to left and right TMJ dysfunction.  
Such was later accomplished.

In a rating decision dated in September 1992, the RO denied 
service connection for migraine headaches, sinusitis and 
lactose deficiency.

In a rating decision dated in April 1994, the RO granted an 
increased 40 percent evaluation for bilateral TMJ 
dysfunction, effective back to July 1, 1992.  The RO further 
established service connection for major 
depression/dysthymia, evaluated as 30 percent disabling, 
effective November 16, 1990; and established service 
connection for sinusitis, evaluated as 10 percent disabling 
effective November 16, 1990.  The RO also assigned an 
increased, 30 percent evaluation for service-connected 
headaches, effective November 16, 1990.  The RO denied an 
increased evaluation for trigeminal nerve hyperesthesia and 
denied service connection for PTSD.  

In a decision dated in March 1996, the Board granted service 
connection for the loss of the senses of smell and taste; 
increased the evaluations assigned to bilateral TMJ 
dysfunction from 40 percent to 50 percent; increased the 
evaluation assigned to headaches from 30 to 50 percent; 
denied claims of CUE in prior RO decisions, and denied 
service connection for PTSD.  It remanded the issues of 
entitlement to service connection for anemia and irritable 
bowel syndrome with lactose deficiency.  In November 1996, 
the RO effectuated that decision, assigning a 10 percent 
evaluation to the loss of the sense of smell, effective 
May 4, 1989; assigning a zero percent evaluation to the loss 
of the sense of taste, effective May 4, 1989; and 
establishing service connection and assigning a zero percent 
evaluation for irritable bowel syndrome, effective November 
6, 1990.

In May 1996, the veteran reported for a VA examination.  The 
examiner noted a history of iron deficiency anemia, 
"apparently corrected at present; iron studies pending."  A 
special hematologic examination was conducted in May 1996.  
The VA examiner noted that several weeks earlier iron studies 
had been normal.  The veteran denied excessive bleeding and 
reported taking iron.  The impression was that anemia was no 
longer a problem.

In a rating decision dated in April 1998, the RO granted 
service connection and assigned a 30 percent evaluation for a 
cervical spine disorder, effective March 12, 1997.  In that 
decision the RO denied service connection for a lumbar spine 
disorder, claimed as secondary to TMJ dysfunction.  Also by 
rating decision dated in April 1998, the RO denied service 
connection for missing teeth numbers 7 and 16.

In June 1999, additional evidence was received by the Board, 
with the veteran's waiver of initial RO considered.  Such 
evidence includes medical reports pertinent to treatment and 
evaluation of the veteran's service-connected TMJ 
dysfunction.  One record includes notation of the veteran's 
trigeminal nerve impairment.  However, the additional 
evidence does not contain any additional reports of 
neurologic testing or clinical findings pertinent to the 
trigeminal nerve, or further medical opinions relevant 
thereto.  Nor does any of the additionally received evidence 
pertain to anemia, tooth loss or psychiatric illness to 
warrant discussion herein.

Service Connection Analysis:  Anemia

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Where a veteran served for at least 90 days during 
a period of war or after December 31, 1946, and certain 
chronic diseases, such as primary anemia, become manifest to 
a degree of 10 percent within one year from the date of 
termination of such service, such diseases shall be presumed 
to have been incurred in service, even though there is no 
evidence of such diseases during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (1998).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  Continuity of symptomatology is required 
where the condition noted during service or in the 
presumptive period is not shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

The Court has established the following rules with regard to 
claims addressing the issue of chronicity.  The chronicity 
provision of 38 C.F.R. § 3.303(b) is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded if (1) the 
condition is observed during service, (2) continuity of 
symptomatology is demonstrated thereafter and (3) competent 
evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 489 (1997); 
see also Grottveit v. Brown, 5 Vet. App. 91, 93 (1993) (where 
the issue involves questions of medical diagnosis or an 
opinion as to medical causation, competent medical evidence 
is required).  

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

The threshold question to be answered with respect to the 
veteran's claim for benefits based on anemia is whether she 
has presented evidence of a well-grounded claim.  "[A] 
person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded."  
38 U.S.C.A. § 5107(a); Carbino v. Gober, 10 Vet. App. 507 
(1997); Anderson v. Brown, 9 Vet. App. 542, 545 (1996).  A 
well-grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation. Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of [section 5107(a)]."  Murphy v. Derwinski, 
1 Vet. App. 79, 81 (1990).  In Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992), the Court held that a claim must be 
accompanied by supportive evidence and that such evidence 
"must 'justify a belief by a fair and impartial individual' 
that the claim is plausible."  For a claim to be well 
grounded, there generally must be (1) a medical diagnosis of 
a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  See Anderson, supra; Caluza v. Brown, 7 
Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 
1996) (table).  If a claim is not well grounded, the 
application for service connection must fail, and there is no 
further duty to assist the veteran in the development of his 
claim.  38 U.S.C.A. § 5107, Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).

The Court has held that in order for a claim to be well-
grounded, there must be competent evidence of incurrence or 
aggravation of a disease or injury in service, of a current 
disability, and of a nexus between the in-service injury or 
disease and the current disability.  See generally Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997); Caluza v. Brown, 7 
Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 
1996) (table).  Medical evidence is required to prove the 
existence of a current disability and to fulfill the nexus 
requirement.  Lay or medical evidence, as appropriate, may be 
used to substantiate service incurrence.  See Layno v. Brown, 
6 Vet. App. 465, 469 (1994); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  As the record in this case does not establish 
that the veteran possesses a recognized degree of medical 
knowledge, her own opinions as to medical diagnoses and/or 
causation are not competent.  As lay statements, such are not 
sufficient to establish a plausible claim.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

A claim for service-connection for a disability must be 
accompanied by evidence which establishes that the claimant 
currently has the claimed disability.  Absent proof of a 
present disability there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) ; Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).  In this case, the 
most recent pertinent report of VA examination clearly 
indicates that the veteran does not suffer from anemia, and 
notes only a past history of such.  A review of the other 
competent medical evidence in the claims file fails to reveal 
a current diagnosis of anemia.  Accordingly, there is no 
current disability for which service connection may be 
granted.

The Board recognizes that the Court has held that there is 
some duty to assist the veteran in the completion of an 
application for benefits under 38 U.S.C.A. § 5103 (West 1991 
& Supp. 1998) even where the claim appears to be not well-
grounded where a veteran has identified the existence of 
evidence that could plausibly well-ground the claim.  See 
generally, Beausoleil v. Brown, 8 Vet. App. 459 (1996); and 
Robinette v. Brown, 8 Vet. App. 69 (1995), as modified in 
this context by Epps v. Brown, 9 Vet. App. 341, 344 (1996).  
In the instant case, however, the veteran has not identified 
any medical evidence that has not been submitted or obtained, 
which will support a well-grounded claim.  Thus, the VA has 
satisfied its duty to inform the veteran under 
38 U.S.C.A. § 5103(a).  See Slater v. Brown, 9 Vet. App. 240, 
244 (1996).

Dental Compensation Analysis

Under applicable criteria, service connection will be granted 
for a dental disease or injury of individual teeth and the 
investing tissue, shown by the evidence to have been incurred 
in or aggravated by service.  38 C.F.R. § 3.381(a).

Under 38 C.F.R. § 4.149 (1998), certain dental conditions, 
including periodontal disease, treatable carious teeth, and 
replaceable missing teeth (i.e. with a bridge), are not 
considered disabling, and may be service connected solely for 
the purpose of determining entitlement to VA dental 
examination or outpatient dental treatment under the 
provisions of 38 C.F.R. §§ 17.120 or 17.123 (1998).  This 
regulation became effective on February 17, 1994.  Because 
38 C.F.R. § 4.149 became effective after the date that the 
veteran filed his claim, and as the provisions of section 
4.149 are not favorable to the veteran, the Board finds that 
38 C.F.R. § 4.149 is inapplicable in this case.  See Karnas 
v. Derwinski, 1 Vet. App. 308, 313 (1991) (holding that where 
law or regulations changes after a claim has been filed but 
before the administrative or judicial appeal process has been 
concluded, the version most favorable to the appellant should 
apply unless otherwise specified).  

However, the Board observes that under 38 C.F.R. § 4.150 
(which was in effect when the claim was filed) missing teeth 
can be service connected for compensation purposes only where 
such loss is due to loss of substance of body of maxilla or 
mandible without loss of continuity.  38 C.F.R. § 4.150, 
Diagnostic Code 9913 (1998).  Ratings under section 4.150 
apply only to bone loss through trauma or disease such as 
osteomyelitis and not to the loss of the alveolar process as 
a result of periodontal disease since such loss is not 
considered disabling.  Id., Note.  

The denial herein is not predicated upon the fact that the 
teeth in question were extracted as part of treatment and 
surgery for jaw problems.  There is no competent evidence 
showing that the veteran lost bone or body of the maxilla or 
mandible as a result of any incident of service or as a 
result of her service-connected TMJ dysfunction and treatment 
thereof.  As such, separate grants of service-connection for 
compensation purposes are not warranted under the law.  38 
C.F.R. § 4.150.

Increased Evaluation Analysis:  Trigeminal Nerve Impairment

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  In the instant case, there is no indication that 
there are additional records which have not been obtained and 
which would be pertinent to the present claims.  Thus, no 
further development is required in order to comply with VA's 
duty to assist mandated by 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4 (1998).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1998).  In 
determining the disability evaluation, the VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1, 4.2 
(1998), which require the evaluation of the complete medical 
history of the veteran's condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7 (1998).  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3 (1998).

Regulations provide that the term "incomplete paralysis" 
indicates impairment of function of a degree substantially 
less than the type of picture for complete paralysis given 
for each nerve, whether due to varied level of the nerve 
lesion or to partial regeneration.  When the involvement is 
wholly sensory, the rating should be for the mild, or, at 
most, the moderate degree.  38 C.F.R. § 4.124a, Note.  
Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete, paralysis.  The maximum rating 
which may be assigned for neuritis not characterized by 
organic changes will be that for moderate, incomplete 
paralysis.  38 C.F.R. § 4.123 (1998).  Peripheral neuralgia, 
characterized usually by a dull and intermittent pain, of 
typical distribution so as to identify the nerve, is to be 
rated on the same scale, with a maximum equal to moderate 
incomplete paralysis.  38 C.F.R. § 4.124 (1998).

Trigeminal nerve neuralgia is rated under 38 C.F.R. § 4.124a, 
Diagnostic Code 8205 as trigeminal nerve paralysis.  The 
evaluation for fifth (trigeminal) cranial nerve paralysis is 
dependent upon the relative degree of sensory manifestation 
or motor loss.  A ten percent rating is warranted for 
moderate incomplete paralysis.  A 30 percent rating requires 
severe incomplete paralysis.  Complete paralysis warrants a 
50 percent rating.  38 C.F.R. § 4.124a, Diagnostic Code 8205.

The veteran herein is in receipt of a 20 percent evaluation, 
a combined evaluation based on assignment of separate 10 
percent evaluations for moderate incomplete paralysis of both 
the left and right trigeminal nerve.  However, the Board 
notes that the competent medical evidence of record includes 
findings that suggest that the veteran's trigeminal nerve 
impairment is not restricted to wholly sensory loss.  T.W., 
M.D., has indicated that evaluation reveals objective 
abnormalities that support the veteran's complaints of 
bilateral and complete anesthesia to pin testing, and, R.C., 
M.D. has indicated that in addition to such sensory 
impairment, the veteran suffers from significant motor losses 
of the upper lip with fatigue and sporadic shooting pains 
under the eyes.  The veteran complained of numbness and pain 
at the time of VA examination in September 1991, and that 
examiner noted the veteran's complaints of upper lip 
weakness.  Private examiners have characterized the degree of 
impairment as "significant" and "severe."  A recent report 
of VA examination stated that the veteran's nerve impairment 
had remained unchanged for five years, since such was 
characterized as severe.  38 C.F.R. § 4.123, 4.124, although 
limiting the evaluation warranted for wholly sensory, non-
organic changes to that of incomplete moderate paralysis, 
also provide that where there is a loss of reflexes, sensory 
disturbances and pain, or trifacial neuralgia, such may be 
evaluated up to severe incomplete paralysis or complete 
paralysis of the affected nerve.  In this case, the veteran 
has complained of bilateral pain under her eyes and in her 
cheeks and physicians have noted weakness and motor changes 
incident to her nerve impairment.  One private examiner, 
R.C., commented that such was equivalent to severe, 
incomplete paralysis of the trigeminal nerve.

To the extent that there is a question as to which of two 
evaluations shall be applied, the higher evaluation is 
assigned.  See 38 C.F.R. § 4.7.  In this case, there is 
competent medical evidence showing that the veteran's 
trigeminal nerve impairment more closely approximates severe 
incomplete paralysis, affecting her face bilaterally.  Such 
warrants assignment of a 30 percent evaluation for each side.  
In this case, the veteran is clearly service connected for a 
bilateral fifth (trigeminal) cranial nerve impairment.  
Pursuant to the provisions of 38 C.F.R. § 4.25, which sets 
out the method by which ratings are combined, two 30 percent 
ratings therefore are combined to yield the veteran's 
evaluation for bilateral fifth trigeminal cranial nerve 
neuralgia in this case.

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4 (1998), whether or not they were raised by the veteran, 
as required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  However, the Board finds no basis upon which to 
assign a higher disability evaluation.  

Analysis:  Effective Date

In general, except as otherwise provided, the effective date 
of an evaluation and award of compensation based on an 
original claim or a claim reopened after final disallowance 
will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 C.F.R. § 
3.400.  The law further provides that the effective date of 
service connection and compensation shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of claim or date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400(a), (b)(2).

The effective date of an award for direct service connection 
(38 U.S.C.A. § 1110; 38 C.F.R. § 3.303) is the day following 
separation from active service, or the date entitlement 
arose, if the claim is received within one year after 
separation from service; otherwise the effective date is the 
date of receipt of the claim or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(b)(1) (West 1991); 
38 C.F.R. § 3.400(b)(2).  Specifically, where new and 
material evidence is received after final disallowance, and 
where a claim is reopened, the effective date is the date of 
receipt of claim of the date entitlement arose, whichever is 
later.  38 C.F.R. § 3.400(q)(1)(ii), (r).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  See 38 U.S.C.A. § 5101(a) 
(West 1991); 38 C.F.R. § 3.151(a) (1998).  Any application 
for a benefit which is received after final disallowance of 
an earlier claim will be considered a reopened claim if 
accompanied by new and material evidence.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.160(e) (1998).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such informal claim must identify the benefit sought. 
Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.  38 C.F.R. § 
3.155 (1998).

The Board further notes that the Court has held that the VA 
has constructive knowledge of documents generated by VA 
medical facilities even if such records are not physically 
part of the claims file.  Bell v. Derwinski, 2 Vet. App. 611 
(1992); see also, Servello v. Derwinski, 3 Vet. App. 196, 198 
(1992); cf. Quarles v. Derwinski, 3 Vet. App. 129, 134 
(1992).

In this case, the Board notes that in a rating decision dated 
in September 1991, the RO denied service connection for any 
acquired psychiatric disorder, notifying the veteran of that 
decision in a letter dated in October 1991.  Later in October 
1991, the veteran responded and indicated that she did not 
contest that decision.  She did not appeal and the September 
1991 rating decision became final.  38 U.S.C.A. § 7105(c) 
(West 1991 & Supp. 1997); 38 C.F.R. § 20.1103 (1998).  

The Board notes that although the September 1991 decision 
became final and the veteran did not again raise the issue of 
entitlement to service connection for a psychiatric disorder 
prior to March 1993, such issue was included in the 
March 1993 statement of the case; the reason for such 
inclusion is unclear.  What is clear is that no further 
reference to psychiatric disability was made by the veteran 
and received at the RO until the Board hearing held in April 
1994.  During such hearing the matter was discussed.  
Thereafter, the RO, in an April 1995 rating decision, 
established service connection and assigned an effective date 
of November 16, 1990.  Such assignment appears to have been 
in error; November 1990 is prior to the September 1991 final 
RO denial of service connection for a psychiatric disorder.  
The regulation clearly sets out that after a final denial, 
the effective date of a grant is based, at the earliest, on 
the date of receipt of a formal or informal claim to reopen.  
38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2).  However, 
as the error is in the veteran's favor, such decision stands.  
There is, clearly, no basis for effective date prior to that.  
In this case, the question of CUE in prior decisions denying 
service connection for a psychiatric disorder has been 
answered in the negative by the RO, and by the Board.  In 
this case, the RO has already granted an effective date prior 
to the date of a final decision in this matter.  Such is 
earlier than any date to which the veteran is entitled under 
the law and there is no basis for assignment of a date prior 
to November 16, 1990.  See 38 C.F.R. §§ 3.400, 20.1100, 
20.1103 (1998).


ORDER

Service connection for anemia is denied.

Separate, compensable evaluations for service-connected teeth 
numbers 2, 13, 14, 15, 18 and 31 are denied.

Evaluations of 30 percent, to be combined, for service-
connected left and right trigeminal nerve impairment, are 
granted, subject to the laws and regulations governing the 
payment of monetary awards.

An effective date prior to November 16, 1990, for the grant 
of service connection for major depression/dysthymia is 
denied.


REMAND

In its March 1996 decision, the Board established service 
connection for the loss of the sense of taste.  The RO, in 
November 1996, assigned a zero percent evaluation, effective 
May 4, 1989.  Also in November 1996, the RO addressed the 
issue of entitlement to service connection for irritable 
bowel syndrome, returned from the Board on remand.  The RO 
granted service connection and assigned a zero percent 
evaluation, effective November 6, 1990.  The RO notified the 
veteran that such represented partial grants of the benefit 
sought on appeal and that absent notification that she was 
satisfied with such grants, her appeal would continue.  
Thereafter, the veteran expressed disagreement with the 
percentage evaluations assigned to such disabilities.  Thus, 
her appeal with respect to those matters continues.  See 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  However, 
the RO has not issued a statement of the case on those 
issues.  When there has been an initial RO adjudication of a 
claim and a notice of disagreement as to its denial, the 
claimant is entitled to a statement of the case, and the RO's 
failure to issue a statement of the case is a procedural 
defect requiring remand.  Godfrey v. Brown, 7 Vet. App. 398, 
408-410 (1995); see also Santayana v. Gober, No. 96-1277; 
Taylor v. Gober, No. 95-1225 (U.S. Vet. App. July 3, 1997) 
(single-judge nonprecedential memorandum decisions).  
Pursuant to the provisions of 38 C.F.R. § 19.9(a) (amended 
effective Oct. 8, 1997), "[i]f further evidence or 
clarification of the evidence or correction of a procedural 
defect is essential for a proper appellate decision," the 
Board is required to remand the case to the agency of 
original jurisdiction for the necessary action.  Accordingly, 
if a claim has been placed in appellate status by the filing 
of a notice of disagreement, the Board must remand the claim 
to the RO for preparation of a statement of the case as to 
that claim.  Godfrey, 7 Vet. App. at 408-10; see also 
Archbold v. Brown, 9 Vet. App. 124, 130 (1996); VAOPGCPREC 
16-92 (July 24, 1992).

Accordingly, the case must be returned to the RO for the 
following:

The RO must issue a statement of the 
case, containing all applicable laws and 
regulations, on the issues of entitlement 
to evaluations in excess of the zero 
percent ratings assigned to irritable 
bowel syndrome and loss of the sense of 
taste.  The veteran should be advised of 
the time period in which to perfect her 
appeal.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals


 


